Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (2016/0010516) in view of Nakamura et al. (2011/0303169).

Regarding claims 1,4: Suzuki disclose a hydraulic oil control valve for a valve timing adjustment device, the valve timing adjustment device being configured to adjust valve timing of a valve and fixed to an end portion of one shaft that is a drive shaft or a driven shaft (figure 1), the driven shaft (92) being configured to selectively open and close the valve with a driving force transmitted from the drive shaft (21), the hydraulic oil control valve being coaxially disposed with a rotational axis of the valve timing adjustment device and configured to control a flow of a hydraulic oil supplied from a hydraulic oil supply source, the hydraulic oil control valve (40) comprising: a tubular sleeve (42); a spool  (48) that has an end portion in contact with an actuator (97) and that is slidably moved by the actuator in an axial direction within the sleeve; and a filter member (55) configured to capture foreign matters contained in the hydraulic oil, wherein the sleeve includes: a sleeve (42) disposed radially outside of the spool (48), internal members  (48,39) being disposed in the sleeve; and the sleeve defining therein an axial hole extending in the axial direction, the spool being inserted into the axial hole, the sleeve is configured to be fixable to the end portion of the one shaft (92) by an axial force applied to the outer sleeve in the axial direction, a space (94, 37), and the channel space between 37 and 94) between the axial hole and the sleeve in a radial direction serves as a hydraulic oil supply passage (95), fluid communication between the hydraulic oil supply passage and the hydraulic oil supply source being established when the sleeve is fixed to the end portion of the one shaft, and the filter member (55) is disposed in the space (27a) disposed to overlap with at least one of the internal members (39) in the sleeve when viewed in the radial direction (figure 1); the filter member (55) has an annular shape (figure 7), the sleeve has a sleeve end portion (44) that is an end of the sleeve in the axial direction away from the actuator (97), and the inner sleeve end portion has an outer diameter that is less than an inner diameter (67) of the filter member (figure 1).  
However, Suzuki fails to disclose an inner sleeve.
However, Nakamura teaches an inner sleeve within the outer sleeve (73) that ensure the flow rate required for the supply/discharge of the hydraulic fluid (paragraph 0032).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Suzuki by providing the arrangement as taught by Nakamura in order to ensure the supply/discharge of the hydraulic fluid as taught by Nakamura.

Regarding claim 2: Suzuki discloses 32 / 35the internal members include the spool (48) and a spring (39) that is configured to bias the spool toward the actuator in the axial direction (figure 1).  

Regarding claim 3: Suzuki discloses at least a portion of the space in the axial direction entirely extends in a circumferential direction (94,37 and the channel connecting 94,37).  

Regarding claim 5: Suzuki as modified above discloses one of the outer sleeve and the inner sleeve is defined as a first sleeve as recited above, and Suzuki further discloses the filter member (55) is fixed to the first sleeve (44).  

Regarding claim 6: Suzuki discloses the first sleeve includes a supporting portion (44) configured to support the filter member, the filter member has an annular shape (figure 7), the filter member includes; a fixing portion (61-65) extending in the axial direction and fixed to the first sleeve (44); a filtering portion (55) connected to the fixing portion and extending in a direction intersecting the axial direction, the filtering portion being configured to capture the foreign matters; a filter end portion facing a second sleeve that is another of the outer sleeve and the inner sleeve, the filter end portion (44) being located at a position in the filter farthest from the actuator (97) in the axial direction; and 33 / 35a supported portion supported by the supporting portion, wherein a linear length between the filter end portion and the supported portion in a cross- section of the hydraulic oil control valve that is taken along the axial direction is greater than a radial length between the second sleeve and the supporting portion in the radial direction (figure 1).  
Regarding claim 7: Suzuki discloses a valve timing adjustment device comprising a hydraulic oil control valve (figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746